UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4816


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BETTY STRICKLAND, a/k/a Chip,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:10-cr-00179-F-1)


Submitted:   April 27, 2012                     Decided:   June 28, 2012


Before WYNN and    DIAZ,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James C. White, LAW OFFICE OF JAMES C. WHITE, PC, Chapel Hill,
North Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A jury found Betty Strickland guilty of conspiracy to

possess with intent to distribute 100 grams or more of heroin,

in    violation    of     21    U.S.C.    § 841(a)(1),          and    possession     with

intent to distribute 100 grams or more of heroin, in violation

of 21 U.S.C. § 841(a)(1).                Strickland’s convictions stem from

her involvement with her son, Donald Shealey, who is the leader

of an organization known as the Face Mob Family.                               The record

reveals that Strickland stored drugs and drug proceeds in her

home for the benefit of the Face Mob Family.

              On appeal, Strickland argues that the district court

erred    in   denying     her    Federal       Rule      of    Criminal     Procedure    29

motion.       This court reviews the district court’s denial of a

motion for judgment of acquittal de novo.                             United States v.

Green, 599 F.3d 360, 367 (4th Cir.), cert. denied, 131 S. Ct.

271 (2010).        “If there is substantial evidence to support the

verdict, after viewing all of the evidence and the inferences

therefrom in the light most favorable to the Government, the

court must affirm.”            United States v. Penniegraft, 641 F.3d 566,

571 (4th Cir.), cert. denied, 132 S. Ct. 564 (2011) (citation

and     emphasis       omitted).         The       Court      does    not   “review     the

credibility       of    the     witnesses          and   assume[s]      that    the   jury

resolved all contradictions in the testimony in favor of the



                                               2
government.”     United States v. Foster, 507 F.3d 233, 245 (4th

Cir. 2007).

             With respect to this argument, Strickland alleges only

that the Government failed to present evidence sufficient to

establish the minimum quantity of 100 grams of heroin charged in

the indictment.        After reviewing the evidence adduced at trial,

including witness testimony and wiretap transcripts, we conclude

that the district         court    did   not     err   in    denying   Strickland’s

motion for judgment of acquittal.

             Strickland next argues that the district court erred

in    determining   the       relevant   drug     quantity     pursuant    to   U.S.

Sentencing Guidelines Manual (“USSG”) § 2D1.1(c) (2010) because

the evidence was insufficient to attribute to her over 100 grams

of heroin.     This court reviews a district court’s calculation of

the quantity of drugs attributable to a defendant for sentencing

purposes for clear error.          United States v. Slade, 631 F.3d 185,

188 (4th Cir.), cert. denied, 131 S. Ct. 2943 (2011) (quotation

omitted).     Given the evidence presented, we conclude that the

district court did not err in calculating the quantity of drugs

attributable to Strickland.

             Lastly,    Strickland       argues     that     the   district     court

erred   in   applying     a    two-level       enhancement,     pursuant   to    USSG

§ 2D1.1(b)(1), for possession of a firearm in connection with

her     drug-trafficking         activities.           The     district    court’s

                                           3
determination that a sentencing enhancement is warranted is a

factual        determination          reviewed         for     clear        error.            United

States v.         Thorson,     633    F.3d      312,    317     (4th Cir.          2011).       The

relevant section of the Sentencing Guidelines provides for a

two-level sentencing enhancement if the defendant possessed a

firearm        in    connection       with      her    drug-trafficking                activities.

USSG § 2D1.1(b)(1).             This enhancement “should be applied if the

weapon was present, unless it is clearly improbable that the

weapon was connected with the offense.”                         USSG § 2D1.1, cmt. n.3.

“[T]he Government does not need to prove precisely concurrent

acts, such as a gun in hand while in the act of storing drugs.”

United    States v.          Manigan,     592    F.3d        621,    629    (4th       Cir.   2010)

(internal quotation marks and citations omitted).

                Here, Strickland stored the firearm in her home, which

is   also      where    she    stored      drugs       and    money    for        the    Face    Mob

Family.        In light of the evidence in the record, we conclude

that     the      district     court      did     not    clearly           err    in    enhancing

Strickland’s base offense level pursuant to USSG § 2D1.1(b)(1).

                Accordingly,         we   affirm       Strickland’s          convictions        and

sentence.           We dispense with oral argument because the facts and

legal    contentions          are    adequately         presented          in    the     materials

before      the      court    and    argument        would     not    aid        the    decisional

process.

                                                                                          AFFIRMED

                                                 4